Citation Nr: 1732563	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period prior to December 31, 2014.

2.  Entitlement to an increased rating for PTSD in excess of 70 percent for the period beginning December 31, 2014.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1968 to March 1970.  He served in the Army Reserve from 1973 to 1989.  The Veteran was awarded the Bronze Star for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veteran Affairs (VA) Wichita Regional Office (RO) in Kansas.  

The appeal was previously considered by the Board in December 2013 and was remanded for further development.  

During the pendency of the appeal, a November 2015 rating decision granted an increase for PTSD from 50 percent to 70 percent, effective December 31, 2014.  This rating decision also granted total disability due to unemployability (TDIU) effective July 11, 2010.  In a Notice of Disagreement from April 2012 and September 2012 VA-9 Form, the Veteran's representative stated the Veteran was seeking the maximum rating for PTSD.  The November 2015 rating decision constituted a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal initially included a claim for TDIU.  As noted above, the November 2015 rating decision granted TDIU effective July 2010, the date the Veteran's representative requested.  See e.g. September 2012 VA 9.  The November 2015 rating decision notified the Veteran this was a complete grant of the appeal issue.  The Veteran has not disagreed with the effective date of this award.  Thus, given the record before it, the Board trusts that both the Veteran and his counsel are satisfied with that decision and the claim for TDIU will not be further addressed. See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"); Robinson v. Peake, 21 Vet. App. 545, 554 (2008) ("The presence of [an] attorney throughout the appeals process before the Agency is a significant factor . . . [w]e presume that [the] attorney, an experienced attorney in veteran's law, says what he means and means what he says"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).


FINDINGS OF FACT

1.  For the period of appeal prior to December 31, 2014, the Veteran's PTSD was productive of a disability picture that more nearly approximated that of occupational and a social impairment with deficiencies in most areas.

2.   The Veteran's PTSD was not productive of a disability picture that resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to December 31, 2014, the criteria for a rating of 70 percent, but no higher, for PTSD are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102 , 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  For the period of appeal beginning December 31, 2014, the criteria for the assignment of a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the RO provided a notice letter to the Veteran in April 2012 that explained how the initial rating was assigned and why a rating in excess of the assigned rating was not warranted.  The RO also sent a letter in October 2014, post-remand.  The letter notified the Veteran of the claim form necessary to make a claim for TDIU, the information and evidence that must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any notice defects. See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board considering the claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied with respect to this claim.  All available VA medical records are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in September 2010 and December 2014 to obtain medical evidence regarding the severity of the PTSD.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the functional, social, occupational effects of the disability.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for an increased rating for PTSD.

Increased Rating Legal Authority

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows: 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in December 2012.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating. Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Period of Appeal Prior to December 31, 2014

For the appeal period prior to December 31, 2014, the service-connected PTSD more closely approximated the schedular criteria for a rating in excess of 50  percent under Diagnostic Code 9411.

The Veteran was evaluated at a mental health consultation in December 2009.  He cried during the mental health consultation.  He reported symptoms that affect his home, work, and social life.  The Veteran reported that he barricades himself in his bedroom at night and sleeps with a gun under his pillow.  He also explained the ritual he goes through at night to protect his home.  The Veteran stated he checks the outside of his home first and then checks the inside.  He also reported nightmares.  The Veteran stated he has been so fearful during a nightmare that he has wet the bed.  During vacations, the Veteran reported he stays up all night because he is in an environment he cannot control.  

The Veteran stated his symptoms continued at work and he cried four to five times a week thinking about Vietnam.  He stated that his mind does not shut off and he has to take Ritalin to focus.  Medical records show that the Veteran was taking Ritalin as early as 2006.  He also reported that he does not perform well when he has to give speeches or presentations for his job. 

The Veteran stated Vietnam changed his personality.  He was more social and outgoing in the past.  He stated he does not like interacting with people since his return.  The Veteran also expressed having fleeting suicidal thoughts.  The Veteran was assessed as having a GAF score of 60.  He was diagnosed with chronic PTSD and recurrent major depressive disorder.  He was prescribed Celexa.

At the beginning of March 2010, the Veteran had a mental health follow up visit.  At this visit the Veteran wanted a decrease in his medication but, admitted he was still experiencing PTSD symptoms.  The Veteran even reported that he bought a steak knife while on vacation in order to feel safe.  

The Veteran had another mental health consultation in March 2010.  He reported a variety of symptoms that affect his life at home, work, and social interaction.  The Veteran has bad dreams three times a month with fighting, jumping, yelling and kicking.  When exposed to triggers, the Veteran stated he experiences his heart racing, tension, and shortness of breath.  

At this consultation, the Veteran was diagnosed with chronic and severe PTSD and assessed as having a GAF score of 50.  After this visit, the Veteran began attending group therapy sessions. 

In a May 2010 mental health visit, the Veteran reported he believed he was getting better.  At this visit the Veteran indicated he still had problems sleeping.  He reported continuing to yell or hit during a nightmare.  He also reported occasionally he has to fight back tears.  The Veteran stated here that he decided to quit his job because, "I felt that I had been backed into a corner."  

In his June 2010 application he reported the effects of PTSD and related that he has continuous violent nightmares, trying to secure his sleeping quarters, having visions and thoughts of war, always feeling on guard and checking the perimeter of the property, having thoughts of suicide, self-treating with excessive amounts of alcohol, sleeping with a gun under his pillow.

The Veteran underwent a VA examination in September 2010.  The VA examiner noted that the Veteran rambled during the examination.  Topics ranged from his military experience, PTSD symptoms, to the benefits of treatment.  At this examination, the Veteran was diagnosed with chronic, severe PTSD, and major depressive disorder.  He was assessed as having a GAF score of 52.  The Veteran reported feeling depressed every day for most of the day.  He also reported feeling agitated and a lack of motivation.  

At this examination, the Veteran explained more about the impact his PTSD symptoms had on his marriage.  The Veteran stated that the barricades, guns in the home, and nighttime rituals all cause marital stress.  At one point during the examination the Veteran indicates that he almost hurt his wife with glass somehow during a nightmare.  He also stated that his wife is unhappy because they do not have a social life.  He stated his wife described him as cold.  He expressed feeling emotionally numb, irritable, and depressed.

The Veteran brought up the problems he had at work due to his symptoms as well.  The Veteran stated that he had to write down his schedule each morning.  The Veteran had problems with concentration, tardiness, and social interaction.  The Veteran estimated he took fifteen mental health days off from work.  He believed his tendency to avoid social interaction affected his ability to advance in his career.  The Veteran also had problems preparing cases and giving presentations.  Mental status examination reflected he was neatly groomed and appropriately dressed and psychomotor activity was unremarkable.  Speech was spontaneous clear and coherent and he was cooperative and attentive.  Affect was full and mood was depressed.  He had some attention disturbance and had to write things down but was oriented in all spheres.  Thought process was rambling and tangential but content was unremarkable and no delusions were noted.  He understood the outcome of his behavior and had above average intelligence and insight into the fact he had a problem.  There were no hallucinations or inappropriate behavior.  He reported suicidal thoughts but no homicidal thoughts.  Impulse control was described as good.  

The examiner concluded that the Veteran's symptoms did not equate to total occupational and social impairment.  However, the examiner stated that the Veteran had significant PTSD symptoms that impair the quality of his marriage and work.  
VA treatment records indicate the Veteran continued to participate in group therapy for the duration of the appeal period.

In February 2011 the Veteran reported an increase in PTSD symptoms.  He stated his dreams were so violent that his wife wanted to sleep elsewhere.  The Veteran stated that in general he felt fearful and vulnerable to attack.  According to a September 2015 group therapy note, the Veteran was diagnosed with panic disorder without agoraphobia in November 2012.

The Board finds that for this period of appeal, the Veteran's symptoms more nearly approximated that of occupational and a social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which warrants a 70 percent rating under Diagnostic Code 9411.  Most of the Veteran's PTSD symptoms more closely resemble the symptoms listed for a 70 percent rating rather than a 50 percent rating.  

The Veteran reported fleeting suicidal ideation, an obsessive ritual, near-continuous depression that affected his ability to function appropriately and effectively at work, difficulty in adapting to stressful work circumstances, and an inability to establish and maintain effective relationships.  The Veteran stated that his nighttime ritual of checking his home and barricading himself in his bedroom caused problems with his family.  He stated that if he missed something while securing his home then he would go back and recheck everything.  The Veteran stated he felt depressed every day.  He also stated he used to drink to manage his symptoms and noticed it affected him at work.  The Veteran stated he started drinking less because he was diagnosed with diabetes.  An October 2010 group therapy note indicates the Veteran had to walk away from a family business due to conflict.  The Veteran was having communication problems with his sister-in-law and brother and decided to walk away to avoid an increase in his anxiety or frustration. Accordingly, and resolving all doubt in the Veteran's favor an increased 70 percent rating is granted for this period.  

A review of the record reflects that a rating in excess of 70 percent is not warranted for this period.  There is no evidence of total social or occupational impairment that more nearly approximates a 100 percent disability rating, including due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, based on review of treatment records, VA and private examination reports, or the Veteran's lay statements. Objective examinations did not demonstrate he had inappropriate dress and grooming.  While he reported suicidal ideation and times when he almost hurt his wife while having a nightmare he was never described as a danger to himself or others.  Insight and judgment and impulse control were good and the 2010 VA examiner concluded there was no evidence of total occupational and social impairment. 

There is no question the Veteran has severe symptoms; however, these symptoms have never been shown to be so frequent or disabling that the rise to the level of total occupational or social impairment, which is a level of severity so disabling that some of the examples of symptoms include not knowing one's own name or posing a persistent threat of danger to self or others. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  The records reflect that the Veteran retained some social functioning as he was still married and described some interaction with others at the 2010 VA examination.  

Additionally, the Veteran's recorded GAF scores for this period were generally in the low 50s which describes serious symptoms or serious impairment in social, occupational, or school functioning.  The GAF scores throughout this period indicate a level of functioning greater than total occupational and social impairment. 

Period of Appeal beginning December 31, 2014 and thereafter

For the appeal period beginning December 31, 2014 and thereafter, the PTSD more closely approximated the criteria for a 70 percent rating, and did not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent under Diagnostic Code 9411.  

The Veteran underwent a VA examination in December 2014.  The examiner stated the Veteran's symptoms do affect most areas of his life.  The examiner checked all the markers listed under each criterion for PTSD and all the symptoms listed to describe PTSD.  The Veteran was given the Beck Depression Inventory-II and scored in the severe depression range.  The examiner used the DSM-5 criteria to assess the Veteran's condition.  The examiner found the symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The Veteran indicated he was still married but there was some tension in the marriage.  He indicated he had good relationships with his children and had two friends from college.  At this examination the Veteran reported continued PTSD symptoms that have an affect on his home life.  These symptoms indicate the Veteran was still concerned about safety.  He stated that he only sleeps about four hours per night.  The Veteran explained that he has less nightmares but characterized them as extremely violent.  He had a new alarm system that he stated helped ease his symptoms.  He felt his memory was not as good as it was before. Symptoms included depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities and impaired impulse control.  

VA treatment records after the December 2014 VA examination focus on the Veteran's group therapy sessions.  A December 2015 group therapy note, noted that the Veteran was hesitant to get reacquainted with members of his unit from Vietnam.  In a March 2016 group therapy note, the Veteran stated he did not visit the grave of a fallen soldier because he did not want to explain the details of the event to his wife.

The Board finds that for this period of the appeal, the Veteran's symptoms were not of such frequency and severity to result in total occupational and a social impairment to warrant a 100 percent rating under Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  At his most recent VA examination the Veteran even expressed that he saw improvement in some areas.  The Veteran indicated that he no longer barricaded the bedroom door at night.  He also stated he experienced fewer nightmares.  The Veteran stated that he enjoyed group therapy and found it helpful.  

When comparing the Veteran's September 2010 and December 2014 VA examinations, the Veteran had similar symptoms.  The evidence does not show that the Veteran's condition had worsened to total occupational and social impairment.  The 2014 examiner noted the Veteran had symptoms of depressed mood, anxiety, panic attacks, obsessional rituals, impaired impulse control and chronic sleep impairment, among others.  The 2014 examiner did not note any behavioral observations or additional symptoms outside of the established criteria.  He stated that the Veteran's mental health issues affect most areas of his life.  The Veteran's VA treatment records after the December 2014 examination contain mostly general group therapy notes.  The group therapy notes only contain a couple of instances where the Veteran identified personal events connected to his PTSD symptoms.  The Board finds the medical evidence after December 31, 2014, does not show that the Veteran's symptoms increased in frequency and severity to result in total occupational and social impairment to warrant a 100 percent rating.  He continued to stay married and had good relationships with his children and two friends from college reflecting some social functioning.  He reported that he had a long career as a trial attorney and continued to do some pro bono work and got calls from people wanting representation that he referred to other attorneys.  This demonstrates that even though he is not able to work full time or maintain sustained gainful employment, he retains some occupational functioning to the point he can perform some pro bono work.  Therefore the preponderance of the evidence is against the claim and an increased 100 percent schedular rating for PTSD is denied.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including irritability, depression, impaired sleep, hypervigilance, and impaired memory are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Entitlement to an increased rating of 70 percent for the period prior to December 31, 2014 is granted.

Entitlement to an increased rating in excess of 70 percent is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


